DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this Office Action.
Claims 8-15 are withdrawn from consideration.
Claims 1-7 and 16-20 are elected without traverse.
Claims 1-7 and 16-20 are rejected.

Response to Arguments
Applicant's arguments filed in the amendment filed 10/13/2020, have been fully considered but they are not persuasive. The reasons are set forth below.

Drawings
The formal drawings received on 05/29/2018 have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 17 recites “QoE space.” The meaning of the phrase “QoE space” is unclear in view of the applicant’s specification. The examiner reviewed the applicant’s specification but could not find either the definition or description of the phrase “QoE space.”
Claim limitations “a first module that receives information … and uses the information to generate a first model; a second module that generates a second model …; a third module that uses the first model and the second model to generate a forecast …; where the third module provides the forecast as an output of required future capacity in a QoE space; where the second module includes an adaptive sampler that measures peak utilization …; where the second module includes a modeler that fits data …; where the third module outputs a ranked list of network segments in most urgent need of additional capacity” of claims 1-3, 6, and 7 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure of the corresponding structure, material, or acts for performing the entire claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jadallah et al. (Pub. No.: US 2014/0052847, hereinafter, “Jadallah”).
Claim 1 (similar claim 16). Jadallah teaches:
A system comprising: a first module that receives information from a network providing content to each of a plurality of subscribers and uses the information to generate a first model, the first model modeling quality of experience (QoE) of at least one subscriber as a function of capacity of at least one network element; – in paragraphs [0047], [0050], [0052], [0072] (Subscribers 104 connect to the network 108 through a channel 110 shares all traffic sent and received by a group of subscribers accessing the Internet 106. The system 102 operatively connected to the network 108 to receive data. The system 102 is able to monitor traffic. The data source module 118 may include one or more of a Cable CMTS sending IP Data Record (IPDR) accounting data, a Deep Packet Inspection (DPI) module collects utilization data relating to resource metrics and attributes and transfers the utilization data to a metric aggregation module 120. At 206, an average of at least one KPI for each resource is determined over the peak period for each of the plurality of network resources by the peak KPI module 124. The KPIs are measured at the level of a network resource, so they can be more precisely extracted and analyzed. One example of a useful KPI is usage per subscriber. This KPI can be averaged to provide an average usage per subscriber during the peak period. Other examples of useful KPIs include, for example, usage per application or a quality of experience metric (QoE), such as round-trip time, Voice over Internet Protocol (VoIP) mean opinion score (MOS), and video quality of experience score.)
a second module that generates a second model that models future capacity of the at least one network element based on receipt of information measuring actual usage of the network; and – in paragraphs [0056], [0075] (The business intelligence module 130 extracts data for aggregated KPIs from the data warehouse module 128 and outputs the data, for example, in graphical format, in order to provide historical, current and predictive views of peak periods and their impact on different levels in the network 108, which enables ISPs to make network capacity planning and optimization decisions. For example, one predictive technique is to look at the historical trend of a KPI, and use, for example, a mathematical model such as a linear regression to project the KPI into the future. The aggregated results can then be analyzed over a predetermined time period by the business intelligence module 130 and project future growth rate based on a series of past data points.)
a third module that uses the first model and the second model to generate a forecast of required capacity over a future interval – in paragraph [0056] (The business intelligence module 130 extracts data for aggregated KPIs from the data warehouse module 128 and outputs the data, for example, in graphical format, in order to provide historical, current and predictive views of peak periods and their impact on different levels in the network 108, which enables ISPs to make network capacity planning and optimization decisions. For example, one predictive technique is to look at the historical trend of a KPI, and use, for example, a mathematical model such as a linear regression to project the KPI into the future.)

Claim 2 (similar claim 17). Jadallah teaches The system of claim 1 – refer to the indicated claim for reference(s).
Jadallah teaches:
where the third module provides the forecast as an output of required future capacity in a QoE space – in paragraph [0056] (The business intelligence module 130 extracts data for aggregated KPIs from the data warehouse module 128 and outputs the data, for example, in graphical format, in order to provide historical, current and predictive views of peak periods and their impact on different levels in the network 108, which enables ISPs to make network capacity planning and optimization decisions. For example, one predictive technique is to look at the historical trend of a 

Claim 3. Jadallah teaches The system of claim 1 – refer to the indicated claim for reference(s).
Jadallah teaches:
where the second module includes an adaptive sampler that measures peak utilization based on samples of actual utilization – in paragraph [0071] (Using this type of peak period rather than a smaller peak time is intended to provide a larger sample of data than a single smaller interval. The additional data is intended to make it more likely that the KPIs will measure a representative sample of network usage.)

Claim 18. Jadallah teaches The method of claim 16 – refer to the indicated claim for reference(s). 
Jadallah teaches:
including the step of measuring peak utilization using samples of actual utilization, and using the peak utilization to model future capacity of the at least one network element – in paragraph [0075] (A regression analysis, such as a linear regression, may be used to project future growth rate based on a series of past data points. For example, the trend over the past year might be a good sample to predict the next year. A longer sample, such as the past 3 years of data, might provide a more accurate projection. Weekly or monthly data points within this time range could also be used to build the growth rate.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jadallah et al. (Pub. No.: US 2014/0052847, hereinafter, “Jadallah”) in view of Tagore, Kalyana P. R. (Patent No.: US 9,246,828, hereinafter, “Tagore”).
Claim 4. Jadallah teaches The system of claim 3 – refer to the indicated claim for reference(s). 

Jadallah does not explicitly teach:
where the adaptive sampler includes a selector capable of changing the manner in which the actual utilization is sampled.
However, Tagore teaches:
where the adaptive sampler includes a selector capable of changing the manner in which the actual utilization is sampled – on lines 30-41 in column 4 (For example, rather than utilize a static, pre-defined sampling setting, such as sampling configuration value of "1000," which indicates that that one packet per thousand on an interface is sampled, network elements utilize, network elements 14 adapt sampling rates to actual traffic conditions. That is, rather than use sampling rates that are constant with respect to the actual rate at which packets are received, network elements 14 may adapt the sampling rates based on the actual packet rates. In some situations, each network element 14 may tune the sampling rates for their collection of interfaces so as to increase the performance that the network element is able to provide.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jadallah with Tagore to include where the adaptive sampler includes a selector capable of changing the manner in which the actual utilization is sampled, as taught by Tagore, on lines 43-46 in column 1, to provide traffic-aware sampling rate adjustment within network devices.

Claim 5. Jadallah teaches The system of claim 3 – refer to the indicated claim for reference(s). 

Jadallah does not explicitly teach:
where the adaptive sampler is capable of adjusting the sampling period based on a periodicity of the samples of actual utilization.
However, Tagore teaches:
where the adaptive sampler is capable of adjusting the sampling period based on a periodicity of the samples of actual utilization – on lines 56-62 in column 4 (Based on the currently measure traffic rate, the network device dynamically sets the sampling rate configuration value for the interface to the prescribed corresponding sampling rate, i.e., 1000, 50 or 10 in this example, where the defined sampling rate configuration values of 1000, 50 or 10 represent the number of packets received per each sampled packet.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jadallah with Tagore to include where the adaptive sampler is capable of adjusting the sampling period based on a periodicity of the samples of actual utilization, as taught by Tagore, on lines 43-46 in column 1, to provide traffic-aware sampling rate adjustment within network devices.

Claim 19. Jadallah teaches The method of claim 18 – refer to the indicated claim for reference(s). 

Jadallah does not explicitly teach:
including the step of selecting from among a plurality of available options, the manner in which the actual utilization is sampled.
However, Tagore teaches:
including the step of selecting from among a plurality of available options, the manner in which the actual utilization is sampled – on lines 30-41 in column 4 (For example, rather than utilize a static, pre-defined sampling setting, such as sampling adapt sampling rates to actual traffic conditions. That is, rather than use sampling rates that are constant with respect to the actual rate at which packets are received, network elements 14 may adapt the sampling rates based on the actual packet rates. In some situations, each network element 14 may tune the sampling rates for their collection of interfaces so as to increase the performance that the network element is able to provide.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jadallah with Tagore to include including the step of selecting from among a plurality of available options, the manner in which the actual utilization is sampled, as taught by Tagore, on lines 43-46 in column 1, to provide traffic-aware sampling rate adjustment within network devices.

Claim 20. Claim 20 is substantially similar to claim 5.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jadallah et al. (Pub. No.: US 2014/0052847, hereinafter, “Jadallah”) in view of Kundargi et al. (Pub. No.: US 2012/0135779, hereinafter, “Kundargi”).
Claim 6. Jadallah teaches The system of claim 3 – refer to the indicated claim for reference(s). 

Jadallah does not explicitly teach:
where the second module includes a modeler that fits data from the adaptive sampler to each of a plurality of models.
However, Kundargi teaches:
where the second module includes a modeler that fits data from the adaptive sampler to each of a plurality of models – in paragraph [0039] (Goodness-of-fit (GOF) tests are used to check whether samples are from a given probability distribution. In particular, the Kolmogorov-Smirnov (KS) GOF test evaluates the hypothesis that a sample of length n is drawn from a distribution F(x) that is the same as a specified empirical (or theoretical) probability distribution, F0(x).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jadallah with Kundargi to include where the second module includes a modeler that fits data from the adaptive sampler to each of a plurality of models, as taught by Kundargi, in paragraph [0011], to provide efficient and reliable detection of transmission opportunity.

Claim(s) is/are rejected under 35 U.S.C. 103 as being unpatentable over Jadallah et al. (Pub. No.: US 2014/0052847, hereinafter, “Jadallah”) in view of Haley et al. (Pub. No.: US 2007/0299746, hereinafter, “Haley”).
Claim 7. Jadallah teaches The system of claim 1 – refer to the indicated claim for reference(s). 

Jadallah does not explicitly teach:
where the third module outputs a ranked list of network segments in most urgent need of additional capacity.
However, Haley teaches:
where the third module outputs a ranked list of network segments in most urgent need of additional capacity – in paragraph [0077] (A network monitoring system can collect statistics of requests received from various sources, an amount of bandwidth used at different points in the network, an amount of computing resources used at different points in the network, and the origination points of requests in the network. The collected statistics can be analyzed to determine a distribution of users into several geographies and to estimate network capacity. The converged tool can then predict when the existing capacity can be expected to run out, and can recommend suitable infrastructure upgrades that are required for continued operation of the system at desired QOE levels. The converged tool can be linked to a resource provisioning system so that different points in the network can be provisioned to be upgraded with more capacity automatically as a need for additional capacity operationally emerges, as automatically determined by algorithms of the converged tool.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jadallah with Haley to include where the third module outputs a ranked list of network segments in most urgent need of additional capacity, as taught by Haley, in paragraph [0010], to provide a converged tool for information technology (IT) infrastructures that models infrastructure performances, quality of experience (QOE), and financial metrics in an interdependent fashion.

REMARKS
	Applicant has presented amendments to the claims. The examiner maintains the rejections, see remarks below.
Argument 1: The applicant argues that the rejection of claims 2 and 17 under 35 U.S.C. 112, second paragraph, is improper.
In response, the examiner respectfully submits:
	However, the rejection of claims 2 and 17 under 35 U.S.C. 112, second paragraph, is proper, because the meaning of the phrase “QoE space” is unclear in view of the applicant’s specification. The examiner reviewed the applicant’s specification but could not find either the definition or description of the phrase “QoE space.” 
The applicant states that paragraph [0262] of the applicant’s specification describes the phrase “QoE space.” Paragraph [0262] of the applicant’s specification states “the network scorer outputs a ranked list of network segments in most need of capacity upgrades, along with information predicting required capacity for each network segment as a function of QoE, i,e. the network scorer transforms its inputs into an output in a QoE space, ….” The applicant states that this paragraph makes it clear that the “QoE space” refers to the QoE variable(s) that capacity – or perhaps another metric – is a function of. The applicant further states that the “QoE space” is akin to the terms frequency domain or temporal domain in signal processing, though since QoE may be expressed in any one of a plurality of different quality measurements, it may be multidimensional (hence the term “space” as opposed to “domain”.) However, the cited paragraph does not say that the “QoE space” corresponds to QoE variable(s) that capacity – or perhaps another metric – is a function of. The paragraph also does not say 

Argument 2: The applicant argues that the rejection of claims 1-3, 6, and 7 under 35 U.S.C. 112, second paragraph, in view of 35 U.S.C. 112, sixth paragraph, is improper.
In response, the examiner respectfully submits:
However, the rejection of claims 1-3, 6, and 7 under 35 U.S.C. 112, second paragraph, in view of 35 U.S.C. 112, sixth paragraph, is improper.
Claim limitations “a first module that receives information … and uses the information to generate a first model; a second module that generates a second model …; a third module that uses the first model and the second model to generate a forecast …; where the third module provides the forecast as an output of required future capacity in a QoE space; where the second module includes an adaptive sampler that measures peak utilization …; where the second module includes a modeler that fits data …; where the third module outputs a ranked list of network segments in most urgent need of additional capacity” of claims 1-3, 6, and 7 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a term used as a substitute for 

Argument 3: The applicant argues that the art cited on the record does not disclose the first model modeling quality of experience (QoE) of at least one subscriber as a function of capacity; a second module that generates a second model that models future capacity of the at least one network element; and a third module that uses the first model and the second model to generate a forecast of required capacity over a future interval.
In response, the examiner respectfully submits:
However, Jadallah teaches:
Subscribers 104 connect to the network 108 through a channel 110 shares all traffic sent and received by a group of subscribers accessing the Internet 106. The system 102 operatively connected to the network 108 to receive data. The system 102 is able to monitor traffic. The data source module 118 may include one or more of a Cable CMTS sending IP Data Record (IPDR) accounting data, a Deep Packet Inspection (DPI) module inspecting traffic and producing data records for each subscriber, broken down by application, a broadband access router sending RADIUS accounting records or the like. The data source module 118 collects utilization data relating to resource metrics and attributes and transfers the utilization data to a metric aggregation module 120. At 206, an average of at least one KPI for each resource is determined over the peak period for each of the plurality of network resources by the peak KPI module 124. The KPIs are measured at the level of a network resource, so they can be more precisely extracted and analyzed. One example of a useful KPI is usage per subscriber. This KPI can be averaged to provide an average usage per subscriber during the peak period. Other examples of useful KPIs include, for example, usage per application or a quality of experience metric (QoE), such as round-trip time, Voice over Internet Protocol (VoIP) mean opinion score (MOS), and video quality of experience score.)
a second module that generates a second model that models future capacity of the at least one network element – in paragraphs [0056], [0075] (The business intelligence module 130 extracts data for aggregated KPIs from the data warehouse module 128 and outputs the data, for example, in graphical format, in order to provide network capacity planning and optimization decisions. For example, one predictive technique is to look at the historical trend of a KPI, and use, for example, a mathematical model such as a linear regression to project the KPI into the future. The aggregated results can then be analyzed over a predetermined time period by the business intelligence module 130 and used to determine 210 a growth rate for each KPI. A regression analysis, such as a linear regression, may be used to project future growth rate based on a series of past data points.)
a third module that uses the first model and the second model to generate a forecast of required capacity over a future interval – in paragraph [0056] (The business intelligence module 130 extracts data for aggregated KPIs from the data warehouse module 128 and outputs the data, for example, in graphical format, in order to provide historical, current and predictive views of peak periods and their impact on different levels in the network 108, which enables ISPs to make network capacity planning and optimization decisions. For example, one predictive technique is to look at the historical trend of a KPI, and use, for example, a mathematical model such as a linear regression to project the KPI into the future.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/MUHAMMAD RAZA/Examiner, Art Unit 2449